COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §               No. 08-15-00174-CV

                                                §                   Appeal from
 IN THE INTEREST OF M.L.G.,
 A CHILD.                                       §               388th District Court

                                                §             of El Paso County, Texas

                                                §                (TC # 2007AG060)


                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

jurisdiction. Appellant, Eric A. Tillotson, filed a pro se notice of appeal related to the trial

court’s order setting a hearing on a motion to transfer. The clerk of the trial court filed a

docketing certificate reflecting that there is no appealable order or judgment. On June 3, 2015,

the Court provided notice to Appellant of its intent to dismiss the appeal for lack of jurisdiction

because it appears there is no final judgment or appealable order. See TEX.R.APP.P. 42.3.

Appellant has not filed any response showing that the Court has jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d

191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195. Finding there is no final judgment or
appealable order, we dismiss the appeal for lack of jurisdiction.


July 8, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-